944 So.2d 1228 (2006)
Rodrigue SAINTIL, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellees.
No. 3D06-1675.
District Court of Appeal of Florida, Third District.
December 20, 2006.
Rodrigue Saintil, in proper person.
John D. Maher, Tallahassee, for appellee Florida Unemployment Appeals Commission.
*1229 Before SUAREZ, CORTIÑAS, and ROTHENBERG, JJ.
ROTHENBERG, Judge.
Rodrigue Saintil ("Saintil") appeals two final orders of the Unemployment Appeals Commission declaring Saintil ineligible to receive unemployment benefits. Saintil contends that due to the conflicting evidence presented, the referee erred in denying him benefits. We disagree.
It is the responsibility of the referee to resolve the conflicts in the evidence, see Wallace v. Zahn Dental Co., Inc., 618 So.2d 382 (Fla. 3d DCA 1993), and this court may not overturn the referee's factual findings if there was competent, substantial evidence introduced at the hearing which supports the referee's findings. See Gonzalez v. Master Flowers, Inc., 605 So.2d 180 (Fla. 3d DCA 1992). Moreover, as we see no legal basis to disturb the conclusions of the referee, we affirm. See Mason v. Load King Mfg. Co., 758 So.2d 649 (Fla.2000); St. Augustine Church v. Fla. Unemployment Appeals Comm'n, 754 So.2d 183 (Fla. 3d DCA 2000).
Affirmed.